Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 5/27/2022 has been entered. Claims 1, 5, 9, 11, 12, 13,  20 and  23 have been amended. Claim 26 is new.  Claims 4, 6-7, 14-16, 19, 21-22 and 24 are cancelled. Claims 1-3, 5, 8-13, 17-18, 20, 23 and 25-26 are pending and are under examination.
  	
Specification
The amendment to the title of the invention is acknowledged. The amendment to replace the title does not comprise underlining the added text. See 37 CFR 1.121 (b) (1) (ii). Please resubmit the amendment.

Claim Rejections - Withdrawn
The rejection of claims 9, 17, 19-20 and  23 d under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the amendment to the claims.
The rejection of claim(s) 1-3, 5-7, 9, 12, 18 and 24-25 under 35 U.S.C. 102(a)(1) as being anticipated by Contorni et al. US 2015/0224185 8/13/2015 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003 is withdrawn in view of the amendment to the claim to recite that the successive GBS vaccine is administered to the subject more than 6 months after administration of the priming dose.
The rejection of claims 1 and 10-11 under 35 U.S.C. 103 as being unpatentable over Contorni et al. US 2015/0224185 8/13/2015 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003 is withdrawn in view of the amendment to the claim to recite that the successive GBS vaccine is administered to the subject more than 6 months after administration of the priming dose.
	The rejection of claim 1-3, 5, 7-13, 18-20, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paoletti et al. Infection and Immunity, Nov. 2001, vol. 69 No. 11, p. 6696-6791 is withdrawn in view of the amendment to the claim to recite that the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of GBS serotypes Ia, Ib, II, III, IV, V, VI, VII, VIII,  and IX.
The rejection of claims 6 and 22 under 35 U.S.C. 103 as being unpatentable over Paoletti et al. Infection and Immunity, Nov. 2001, vol. 69 No. 11, p. 6696-6791 as applied to claims 1-3, 5, 7-13, 18-20, 23 and 24 above further in view of Baker et al. The Journal of Infectious Diseases 1999; 179:142-50 cited in IDS is withdrawn in view of the amendment to the claim to recite that the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of GBS serotypes Ia, Ib, II, III, IV, V, VI, VII, VIII,  and IX.

New Claim Rejections Based on Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8-13, 17-18, 20, 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 13 recite the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of Ia, Ib, III, IV, II, V, VI, VII or VIII  and wherein the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein.
It is not clear whether the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of Ia, Ib, III, IV, II, V, VI, VII or VIII   or the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 9, 12, 18, 25 and 26 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Madoff et al. WO 2008/016984 2/7/08 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003 cited previously.
Claim 1 and claim 12: Madoff et al disclose a method of decreasing the risk of GBS disease in an infant born to a human female subject or a method of providing functional serotype specific GBS IgG antibodies to a human infant, the method comprising:
Administering a priming dose of a GBS vaccine to the human female subject (see page 5 paragraph  3 for disclosure of a woman in peri-partum period or a nonpregnant adult, page 13 3rd- last paragraph disclosing non-pregnant adults, or pregnant women). Nonpregnant adults or adults necessarily comprises a non-pregnant female. Page 14 paragraph 3 discloses passive administration of the antigenic composition comprising the ALP3 and GBS to a female at or prior to pregnancy or parturition, under condition of time and amount sufficient to cause the production of antisera which serve to protect both the female and the fetus or newborn.
Administering a successive GBS vaccine to the subject more than 6 months after administration of the priming dose, wherein the successive GBS vaccine is a boosting dose of a GBS vaccine (see page 4 paragraph 1 12 of Madoff et al at the first paragraph disclosing the booster dose given one year, two years or more after the initial immunization or primary series of immunization),
Wherein  the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of Ia, Ib, III, IV, II, V, VI, VII or VIII (see page see page  7 under definition of “GBS polysaccharide”) and wherein the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein (ALP3 protein – see page 1 paragraphs under summary disclose ALP3 as a carrier for GBS polysaccharides and  disclose physical association of the ALP3 carrier protein with the GBS polysaccharide; page 10 last paragraph disclosing conjugation GBS polysaccharide to ALP3.
Since the method steps of Madoff is the same as the method steps of the instant claim, the  priming dose and the boosting dose will each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subjects placenta to the infant and is present in the infant at birth, thereby decreasing the risk of GBS disease. Madoff et al disclose passive administration to the infant at paragraph 140. 
As evidenced by the instant specification at paragraph 64, IgG (IgG2 is the subclass most commonly induced in humans in response to polysaccharide vaccination and use of polysaccharide conjugate vaccines may stimulate a greater quantity of IgG1 antibodies (see paragraph 64). Also, as evidenced by  Baker et al immunization with GBS capsular polysaccharide vaccines induces IgG antibodies which crosses the placenta to the infant. See Baker et al concisely at abstract with the rest of the article providing details of their study. These evidentiary evidence supports the inherency that the immunization with the priming and boosting dose each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subject’s placenta to the infant.

	With regards to claims 2, Madoff et al disclose the same method steps as claim 1, thus the risk of GBS EOD is reduced in the infant born to the subject after administration of the boosting dose, compared to risk of GBS EOD in the absence of the boosting dose.
With regards to claims 3, Madoff  et al disclose the same method steps as claim 1, thus the risk of GBS LOD is reduced in the infant born to the subject after administration of the boosting dose, compared to risk of GBS LOD in the absence of the boosting dose.
With regards to claim 5, both the priming dose and the boosting dose comprise at least  two GBS capsular polysaccharide selected from the from the group consisting of GBS serotypes Ia, Ib and III and elicit IgG antibodies specific for serotypes Ia, Ib and III, as set forth above.
With regards to claim 9, the successive boosting dose  is administered one year, two years or more after the initial immunization or primary series of immunization.
Claim 18: the method steps of Madoff et al is set forth as claim 1 and thus the same method steps will elicit the IgG antibodies specific for the disease causing GBS serotype at ≥1 µg/ ml in the infant at birth.
Claim 25: Madoff et al disclose that compositions of the invention formulated with adjuvants – thus the priming and boosting dose of Madoff et al comprises adjuvant. 
Claim 26: Madoff et al disclose the carrier protein is alp3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madoff et al. WO 2008/016984 2/7/08 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003 cited previously.

Claim 1: Madoff et al disclose a method of decreasing the risk of GBS disease in an infant born to a human female subject or a method of providing functional serotype specific GBS IgG antibodies to a human infant, the method comprising:
Administering a priming dose of a GBS vaccine to the human female subject (see page 5 paragraph  3 for disclosure of a woman in peri-partum period or a nonpregnant adult, page 13 3rd- last paragraph disclosing non-pregnant adults, or pregnant women). Nonpregnant adults or adults necessarily comprises a non-pregnant female. Page 14 paragraph 3 discloses passive administration of the antigenic composition comprising the ALP3 and GBS to a female at or prior to pregnancy or parturition, under condition of time and amount sufficient to cause the production of antisera which serve to protect both the female and the fetus or newborn.
Administering a successive GBS vaccine to the subject more than 6 months after administration of the priming dose, wherein the successive GBS vaccine is a boosting dose of a GBS vaccine (see page 4 paragraph 1 12 of Madoff et al at the first paragraph disclosing the booster dose given one year, two years or more after the initial immunization or primary series of immunization),
Wherein  the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of Ia, Ib, III, IV, II, V, VI, VII or VIII (see page see page  7 under definition of “GBS polysaccharide”) and wherein the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein (ALP3 protein – see page 1 paragraphs under summary disclose ALP3 as a carrier for GBS polysaccharides and  disclose physical association of the ALP3 carrier protein with the GBS polysaccharide; page 10 last paragraph disclosing conjugation GBS polysaccharide to ALP3.
Since the method steps of Madoff is the same as the method steps of the instant claim, the  priming dose and the boosting dose will each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subjects placenta to the infant and is present in the infant at birth, thereby decreasing the risk of GBS disease (Madoff et al disclose passive administration to the infant at paragraph 140. 
As evidenced by the instant specification at paragraph 64, IgG (IgG2 is the subclass most commonly induced in humans in response to polysaccharide vaccination and use of polysaccharide conjugate vaccines may stimulate a greater quantity of IgG1 antibodies (see paragraph 64). Also, as evidenced by  Baker et al immunization with GBS capsular polysaccharide vaccines induces IgG antibodies which crosses the placenta to the infant. See Baker et al concisely at abstract with the rest of the article providing details of their study. These evidentiary evidence supports the inherency that the immunization with the priming and boosting dose each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subject’s placenta to the infant.
Madoff et al does not disclose that  prior to receiving the priming dose the subject is seronegative for the disease causing GBS serotype.
The instant specification  disclose that  GBS is  carried by 25-30% of women (see paragraph 1 of the background section)  and states in paragraph 67 that in any population of woman, a significant percentage may have low levels of antibodies for one or more disease causing GBS serotypes prevalent in a geographic area and this women may be referred to as “seronegative” for those serotypes and for that antibody concentration can be considered “undetectable” or seronegative when below the Lower Level of Quantification (LLQ).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention that he female subject of Madoff et al would be reasonably expected to be seronegative i.e. have low levels of antibodies for one or more disease causing GBS serotypes prevalent in a geographic area prior to receiving the priming dose of the GBS vaccine, thus resulting in the instant invention with a reasonable expectation of success. The reason is that the instant specification  disclose that  GBS is  carried by 25-30% of women (see paragraph 1 of the background section)  and states in paragraph 67 that in any population of women, a significant percentage may have low levels of antibodies for one or more disease causing GBS serotypes prevalent in a geographic area. The instant specification defines these  women  as “seronegative”.

Claims 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madoff et al. WO 2008/016984 2/7/08 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003 cited previously.
Claim 1: Madoff et al disclose a method of decreasing the risk of GBS disease in an infant born to a human female subject or a method of providing functional serotype specific GBS IgG antibodies to a human infant, the method comprising:
Administering a priming dose of a GBS vaccine to the human female subject (see page 5 paragraph  3 for disclosure of a woman in peri-partum period or a nonpregnant adult, page 13 3rd- last paragraph disclosing non-pregnant adults, or pregnant women). Nonpregnant adults or adults necessarily comprises a non-pregnant female. Page 14 paragraph 3 discloses passive administration of the antigenic composition comprising the ALP3 and GBS to a female at or prior to pregnancy or parturition, under condition of time and amount sufficient to cause the production of antisera which serve to protect both the female and the fetus or newborn.
Administering a successive GBS vaccine to the subject more than 6 months after administration of the priming dose, wherein the successive GBS vaccine is a boosting dose of a GBS vaccine (see page 4 paragraph 1 12 of Madoff et al at the first paragraph disclosing the booster dose given one year, two years or more after the initial immunization or primary series of immunization),
Wherein  the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of Ia, Ib, III, IV, II, V, VI, VII or VIII (see page see page  7 under definition of “GBS polysaccharide”) and wherein the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein (ALP3 protein – see page 1 paragraphs under summary disclose ALP3 as a carrier for GBS polysaccharides and  disclose physical association of the ALP3 carrier protein with the GBS polysaccharide; page 10 last paragraph disclosing conjugation GBS polysaccharide to ALP3.
Since the method steps of Madoff is the same as the method steps of the instant claim, the  priming dose and the boosting dose will each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subjects placenta to the infant and is present in the infant at birth, thereby decreasing the risk of GBS disease. Madoff et al disclose passive administration to the infant at paragraph 140. 
As evidenced by the instant specification at paragraph 64, IgG (IgG2 is the subclass most commonly induced in humans in response to polysaccharide vaccination and use of polysaccharide conjugate vaccines may stimulate a greater quantity of IgG1 antibodies (see paragraph 64). Also, as evidenced by  Baker et al immunization with GBS capsular polysaccharide vaccines induces IgG antibodies which crosses the placenta to the infant. See Baker et al concisely at abstract with the rest of the article providing details of their study. These evidentiary evidence supports the inherency that the immunization with the priming and boosting dose each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subject’s placenta to the infant.
Madoff et al does not disclose that  the boosting dose is administered to the subject at least four years after the priming dose.
With respect to claim 17, administering the boosting  at least four years after the priming dose would have been prima facie obvious as of the effective filing date based on the fact that Madoff et al disclose that the boosting dose can be administered one year or two years or more after the priming dose.


Claims 1, 8, 13, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madoff et al. WO 2008/016984 2/7/08 as evidenced by Baker et al. Vaccine 21 (2003) 3468-3472, 2003 cited previously in view of Paoletti et al. Infection and Immunity, Nov. 2001, vol. 69 No. 11, p. 6696-6791.
Claim 1: Madoff et al disclose a method of decreasing the risk of GBS disease in an infant born to a human female subject or a method of providing functional serotype specific GBS IgG antibodies to a human infant, the method comprising:
Administering a priming dose of a GBS vaccine to the human female subject (see page 5 paragraph  3 for disclosure of a woman in peri-partum period or a nonpregnant adult, page 13 3rd- last paragraph disclosing non-pregnant adults, or pregnant women). Nonpregnant adults or adults necessarily comprises a non-pregnant female. Page 14 paragraph 3 discloses passive administration of the antigenic composition comprising the ALP3 and GBS to a female at or prior to pregnancy or parturition, under condition of time and amount sufficient to cause the production of antisera which serve to protect both the female and the fetus or newborn.
Administering a successive GBS vaccine to the subject more than 6 months after administration of the priming dose, wherein the successive GBS vaccine is a boosting dose of a GBS vaccine (see page 4 paragraph 1 12 of Madoff et al at the first paragraph disclosing the booster dose given one year, two years or more after the initial immunization or primary series of immunization),
Wherein  the GBS vaccine comprises at least two GBS capsular polysaccharides selected from the group consisting of Ia, Ib, III, IV, II, V, VI, VII or VIII (see page see page  7 under definition of “GBS polysaccharide”) and wherein the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein (ALP3 protein – see page 1 paragraphs under summary disclose ALP3 as a carrier for GBS polysaccharides and  disclose physical association of the ALP3 carrier protein with the GBS polysaccharide; page 10 last paragraph disclosing conjugation GBS polysaccharide to ALP3.
Since the method steps of Madoff is the same as the method steps of the instant claim, the  priming dose and the boosting dose will each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subjects placenta to the infant and is present in the infant at birth, thereby decreasing the risk of GBS disease. Madoff et al disclose passive administration to the infant at paragraph 140. 
As evidenced by the instant specification at paragraph 64, IgG (IgG2 is the subclass most commonly induced in humans in response to polysaccharide vaccination and use of polysaccharide conjugate vaccines may stimulate a greater quantity of IgG1 antibodies (see paragraph 64). Also, as evidenced by  Baker et al immunization with GBS capsular polysaccharide vaccines induces IgG antibodies which crosses the placenta to the infant. See Baker et al concisely at abstract with the rest of the article providing details of their study. These evidentiary evidence supports the inherency that the immunization with the priming and boosting dose each elicit in the subject  IgG antibodies specific for a disease causing GBS serotype, provided that at least a portion of the IgG antibodies specific for the disease causing GBS serotype is transferred across the subject’s placenta to the infant.
Claim 8: Madoff et al does not disclose that the priming dose is administered to the subject when the subject is not pregnant and the boosting dose is administered to the subject when the subject is pregnant.
Claim 13: Madoff et al does not disclose A method of reducing the incidence of Group B Streptococcus (GBS) disease in an infant born to a pregnant woman who received a first GBS vaccine prior to pregnancy, the method comprising administering a second GBS vaccine to the pregnant woman during second or third trimester of pregnancy, wherein the first GBS vaccine and the second GBS vaccine each elicit IgG antibodies specific for a disease-causing GBS serotype, and wherein at least a portion of the IgG antibodies are transferred across the pregnant woman’s placenta to the infant and are present in the infant at birth, wherein the GBS vaccine comprises at least two GBS capsular polysaccharide selected from the group consisting of GBS serotypes Ia, Ib, I, I, IV, V, VI, VU, VII, and IX, and wherein the GBS vaccine consists of a GBS CPS serotype that is conjugated to a carrier protein.
Paoletti et al disclose that GBS vaccines comprising capsular polysaccharides coupled to carrier protein (conjugate vaccine) elicit serotype specific antibodies  which are primarily of the IgG class. See p. 6696 column 1. Paoletti et al disclose that maternal vaccination with GBS conjugates administered early in the third trimester would elicit specific antibodies available for placental transport. Paoletti et al disclose that vaccination of women of child-bearing age might benefit future offspring if antibody concentrations remained at protective levels for several years. Paoletti et al disclose that both vaccination scenarios involve placental transfer of GBS specific IgG to provide protection to the young infant and require that maternal GBS specific IgG concentrations be higher than those potentially suitable  for  protection in a single non-pregnant adult. Paoletti et al disclose that two doses of vaccine may therefore be necessary, particularly if nonpregnant woman are the chosen target population and there is a long time lapse between vaccination and pregnancy or if there is a low response to primary vaccination. Paoletti et al at page 6696 columns 1 and 2.
Paoletti et al disclose that maternal vaccination with GBS conjugates administered early in the third trimester would elicit specific antibodies available for placental transport and  Paoletti et al disclose that vaccination of women of child-bearing age might benefit future offspring if antibody concentrations remained at protective levels for several years. 
Thus, vaccinating the female of Madoff et al with the priming dose  before pregnancy and administering a boosting dose one or two years or more after the first dose and in the 3rd trimester of pregnancy would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date. This is because as disclosed above Paoletti et al disclose that vaccination of women of child-bearing age might benefit future offspring if antibody concentrations remained at protective levels for several years. Paoletti et al disclose that both vaccination scenarios involve placental transfer of GBS specific IgG to provide protection to the young infant and require that maternal GBS specific IgG concentrations be higher than those potentially suitable  for  protection in a single non-pregnant adult. Paoletti et al disclose that two doses of vaccine may therefore be necessary, particularly if nonpregnant woman are the chosen target population and there is a long time lapse between vaccination and pregnancy and Paoletti et al disclose that maternal vaccination with GBS conjugates administered early in the third trimester would elicit specific antibodies available for placental transport. Thus, one of ordinary skill in the art would be motivated to target the female for GBS immunization when they are not pregnant and administer a booster dose anytime during pregnancy especially early in the third trimester.


Status of Claims
	Claims 1-3, 5, 8-13, 17-18, 20, 23 and 25-26 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645